Citation Nr: 0518462	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an earlier effective date for service 
connection for flat feet.

Entitlement to an increased initial rating for service-
connected flat feet.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to January 
1962.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in August 2003.  That decision granted service 
connection for flat feet, and assigned a 10 percent 
evaluation effective April 25, 2003.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection for flat feet was denied by a rating 
decision of May 1962.  There was no appeal, and that decision 
is final.

3.  Service connection for flat feet was again disallowed by 
a correspondence of November 1994.  There was no appeal, and 
that decision is final.

4.  Service connection was established by an August 2003 
rating decision, with a disability rating of 10 percent, 
effective April 25, 2003.

5.  The veteran's flat feet condition is characterized by 
symptoms of absent arches, absent eversion at the ankles, and 
complaints of pain, but with no calluses or toe deformities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 25, 
2003, for the award of service connection of the veteran's 
bilateral flat feet are not met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.158, 3.159, 3.400 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected flat feet have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Moreover, the veteran first raised his claim of entitlement 
to earlier effective date and for an increased initial rating 
by his September 2003 Notice of Disagreement, which was 
clearly after the August 2003 rating decision.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that when 
VA receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in July 2003.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the December 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, 
including the requirements necessary to establish a higher 
rating and the laws regarding effective dates, as well as the 
reasons for the determinations made with respect to his 
claim.  Thus, the duty to notify has been satisfied.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The evidence of record includes the veteran's 
service medical records and a VA examination report.  When 
filling out his substantive appeal (VA Form 9), the veteran 
waived his right to a hearing before the Board.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran's service medical records show treatment for flat 
feet while in service.  This condition was found to have 
existed prior to service, and the veteran was discharged 
because this condition rendered him unable to perform his 
duties.  Shortly after leaving service, the veteran filed a 
claim for service connection for his flat feet condition.  
The claim was denied by a May 1962 rating decision.  The 
veteran was notified of this decision that same month.   
There was no appeal, and the decision became final.

The veteran again filed a claim for service connection for 
flat feet in April 1993.  In response to the claim, the RO 
advised the veteran of the previous denial, and advised him 
to submit new and material evidence.  No further 
correspondence was submitted until the veteran filed another 
claim in November 1994.  At this time, the veteran informed 
the VA of medical records that he believed would support his 
claim.  The RO requested the private treatment records 
identified by the veteran.  However, the private treatment 
records were not received.  The veteran's claim was 
disallowed by a February 1995 letter.  Appellate rights were 
provided, but the veteran did not appeal this disallowance 
and the decision became final.  Following the receipt of 
duplicate service medical records from the service 
department, the veteran was asked, in a February 1995 letter, 
to submit evidence of continuity of treatment.  He did not 
respond, and his claim was disallowed by an April 1995 
letter.  Appellate rights were again provided, but he did not 
appeal.  

The veteran filed another claim for service connection for 
flat feet in April 2003.  

A VA physician examined the veteran in August 2003 and opined 
that the veteran's current flat feet condition was caused by 
his military service.  Physical examination revealed that the 
veteran's feet were "very flat," with absolutely no arch 
and no eversion at the ankles.  The examiner noted that the 
Achilles tendons were straight.  The examiner described a 
"squeeze tenderness" of both feet, but indicated there were 
no calluses, bunions, or toe deformities.  The veteran 
complained of pain at the time of his examination.  

Based upon the results of this examination, the RO granted 
service connection for flat feet, assigning a 10 percent 
rating, effective April 25, 2003.  The veteran disagreed with 
the percentage assigned, and requested an effective date of 
January 3, 1962.  

Analysis

Earlier Effective Date for Service Connection of Bilateral 
Flat Feet

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose, if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned, and after 
the expiration of one year, further action may not be taken 
unless a new claim is received.  This regulation further 
provides that should the right to a benefit finally be 
established, a subsequent award shall commence no earlier 
than the date of the filing of the new claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

The veteran contends that he is entitled to an effective date 
in 1962, when he was discharged from service, for the grant 
of service connection.  However, his original claim for 
service connection for flat feet was denied in May 1962 and 
was not appealed.  In the absence of an appeal, the decision 
became final, and any effective date for a subsequent award 
of service connection must be based upon the date of the 
reopened claim, not the original claim.  See Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004) ("[I]t is well 
established that the effective date for an award based on a 
claim to reopen is the date of the claim to reopen.").  

Thereafter, the veteran attempted to reopen his claim on 
three separate occasions.  Specifically, he filed a claim in 
April 1993.  He was asked to submit new and material 
evidence, but he did not respond.  Thus, this claim was 
abandoned.  38 C.F.R. § 3.158(a) (1994).  Even if this claim 
were not abandoned, it would have remained pending only until 
the claim to reopen was denied by the February 1995 letter.  
See Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (once a 
veteran files a claim, the claim remains open and pending 
until final action is taken by the RO).

In his November 1994 claim, he provided notice of medical 
evidence, which the RO attempted to obtain.  The veteran was 
also asked to assist in obtaining this evidence by a December 
1994 letter.  No evidence was received from the physician or 
the veteran, and the claim was disallowed in February 1995.  
The veteran did not appeal this decision, nor did he appeal a 
subsequent denial in April 1995.  Thus, these denials are 
final.  38 C.F.R. § 20.302, 20.1103 (1996).  

Following the denials, no evidence or correspondence was 
submitted prior to the veteran's April 2003 claim, upon which 
the effective date of the award of service connection was 
based.  

As noted above, the effective date for a claim received after 
a final disallowance is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  Here, the correct effective date 
for the award of service connection is, therefore, April 25, 
2003, the date of receipt of the reopened claim, and an 
earlier date is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  

Accordingly, the benefit sought on appeal must be denied.


Entitlement to an Increased Initial Rating for Flat Feet

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's hearing loss.  Rather, at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found.  See 38 
U.S.C.A. § 5110(a); Meeks v. West, 12 Vet. App. 352 (1999), 
aff'd 216 F.3d 1363 (Fed. Cir. 2000).  Such a practice is 
known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The veteran's bilateral flat feet condition is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this Code, 
a 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  


The results of the VA examination reveal an absence of an 
arch in the feet, absent eversion, and complaints of pain.  
However, the Achilles tendon was straight, and there was no 
evidence of callosities, bunions or toe deformities.  Such 
findings, to include his complaints of pain, clearly support 
the 10 percent rating currently assigned. 

As there is no other competent medical evidence of record 
which reflects that the veteran's flat feet condition meets 
or more nearly approximates the Rating Schedule criteria for 
a higher compensable rating, the Board must find that there 
are no distinctive periods where he meets or nearly 
approximates the criteria for a higher compensable schedular 
rating for this condition.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral pes 
planus presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected bilateral pes planus interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Here, the 
veteran reported no lost time from work and there is no 
indication that he has been hospitalized for this disorder.  
His own statements aver that he was employable as a taxi cab 
driver.  Therefore, in the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an earlier effective date for service 
connection of pes planus is denied.

Entitlement to an increased rating for the veteran's flat 
feet is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


